—Order, Supreme Court, New York County (Dorothy Cropper, J.), entered on or *198about May 10, 2001, which granted defendant’s motion to vacate the judgment of conviction pursuant to CPL 440.10 (1) (g), affirmed.
On his motion pursuant to CPL 440.10 (1) (g), defendant presented newly discovered evidence that, prior to defendant’s assault trial, the complainant, a Department of Correction captain, while on staff with the Central Punitive Segregation Unit at Hikers Island, had been charged with assaulting prisoners and falsifying records to conceal those assaults. Furthermore, after defendant’s trial, the complainant pleaded guilty in an administrative proceeding to three assaults on inmates.
A motion pursuant to CPL 440.10 (1) (g) is addressed to the discretion of the trial court (see People v Bryce, 88 NY2d 124, 128 [1996]; People v Bedford, 248 AD2d 245 [1998], lv denied 91 NY2d 1005 [1998]). We do not find that the motion court improvidently exercised its discretion in finding that this newly discovered evidence was not merely collateral, as the complainant’s history of assaultive behavior went to the very heart of this defendant’s trial defense (see People v Salemi, 309 NY 208, 216 [1955], cert denied 350 US 950 [1956]; Alvarez v United States, 808 F Supp 1066 [SD NY 1992]; contrast People v Reyes, 255 AD2d 261 [1998], lv denied 92 NY2d 1053 [1999]; see also People v Hudy, 73 NY2d 40, 57, 56 [1988] [extrinsic proof tending to establish “more than the credibility of the People’s witnesses” is “never collateral”]). Nor do we find that the motion court improvidently exercised its discretion in holding that the new evidence “is of such character as to create a probability” that the information concerning the complainant’s prior assaultive behavior would have resulted in a more favorable verdict for the defendant (see CPL 440.10 [1] [g]; People v Salemi, 309 NY at 216; People v Marzed, 161 Misc 2d 309 [1993] [had jury known that police officer had previously lied under oath in another gun case, it is probable that the verdict would have been more favorable to the defense]; People v Ramos, 132 Misc 2d 609, 613 [1985] [evidence pertaining to complainant’s prior antisocial behavior more than impeachment material as it might well have altered entire “texture and focus” of case]). This is critically so in a case where the prime witness admittedly had assaulted three prison inmates before this trial and whose trial testimony was corroborated by his subordinate; and, further, where credibility was the most significant issue at trial.
In reaching our conclusion to affirm the trial court’s exercise of its lawful discretion, we emphasize that the issue on appeal does not only involve a procedural nicety, but beyond that the *199issue touches the very essence of a trial’s truth finding goal: namely, to accord an accused a full and fair opportunity to present highly relevant evidence in his or her defense. Concur — Lerner, Marlow and Gonzalez, JJ.